EXAMINER'S AMENDMENT
The drawings were received on April 14, 2021.  These drawings are approved by the examiner.
Applicant’s arguments, see page 1 of the remarks, filed on April 14, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on April 14, 2021, with respect to 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on April 14, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 4-5 and 7 has been withdrawn. 
Claims 1-7 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul D. Chancellor on April 21, 2021.

The application has been amended as follows: 


Claim 3, lines 1-2, “the discrete component filter” has been amended to “wherein the discrete component filter”.
Claim 7, lines 12 and 14, “and,” and “frequency;” have been amended to “and” and “frequency,”, respectively.
The following is an examiner’s statement of reasons for allowance: Wang (US 2013/0067525 A1) relates to a hybrid fiber coaxial (HFC) network shown in Figure 1 including a head end; an optical transmitter; and optical receivers. A service provisioning device is also shown in Figure 3 including an RF switch board; RF filters; a cable modem; and a CPU board. Anderson et al. (US 2015/0142345 A1) relates to a power supply system in Figure 2 including a power supply; a cable modem digital system; a cable interface module; a cable modem RF system; and a coaxial cable system.  However, the prior art fails to show or teach that a distributed filter system comprising at least: a modem housing including a switching power supply and digital electronics; the switching power supply for receiving alternating current (AC) mains power from an AC supply via an electromagnetic interference (EMI) filter and the digital electronics for receiving a switching power supply output from the switching power supply via an inductive and capacitive (LC) filter for filtering noise at a switching power supply frequency; and a discrete component filter for filtering noise at harmonics of the modem switching power supply frequency, wherein multiple discrete component filters communicate with respective modems at subscriber sites to protect a head end from switching power supply harmonic noise otherwise aggregated by distribution nodes and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/YOUNG T. TSE/Primary Examiner, Art Unit 2632